A&st   6, 1952

.i.opi'.R:;
        ~l$.~~S&&.d~r,.J& CpinioniNo.V-1494:
 County At+rnizy.
 Live oak County          .F(e:
                              A&hor4ty,of the Co&is-
 George West, Texas           sioners' Court to levy
                              and.collecta tax for
                              the::purposeof iuiproving
                              afid.a.mainta$nln&Tips
                              StatePark;::



          .?Ciha..Cqmls~i~nq-8'Court.levy and col-
     lect'a,l~@i,fti~.:the
                       purpoiie.of':$iiiprovlng
                                            and:.
     maintalniqg.aYparknow.owneO by:$he .State:oP
     Tex@
          .'A number of yea& ago an individuai.&n-
     veyed.eitherto the State of Texas, or the
     State .?arks.B~ard~.+  .tractof-..l+nd.in
                                             Live
     Cg&.Coun~y,~.n~'theCLty .ofm.ee*Riverq,.
     fo~~.,p~k .pupposesi.~Private.donzit$oqs
                                            .have..
     been.qbta$nedand.the-landps+rti$Q! .$npro,ved
     apd,,,used.asa publIc.,parki~t-~s:%nowq.,as.-::
     'Tips-.~Staj?e
                 Park. .$y ltiormat3on~3.s that,the
     State..~hasexpended.no.money:3'~~t.he..improvemetit
     .or,wintenar& .df;thePqk or .at.mostthe H$gh-
     tiayDqparfmtint,may.have,.made..&ome.
                                         improvement   'I
      onthe. approaches from the highwas in and.-out
     ~of...the
             park.- Parties,ititereste+d.i,I%?
                                           the park
     .desire'theCommissioners'Court'to.callan..'
      election for the purpose.ofdeterminingwhether
      or not.to.levya. tax..for .thepurptse of lmprov-
      lng .a+maintajning the>park;::..:
         .We.,as&ume$romthe&$ovq.statement'thattitle
to thenTiLps-lSt,ate..Pi&~Q~in.the
                                St&e.of Texas rather
.thEin
     Live O&County.
          The d&islons: pfl,$heTexas:co&ts.hav& rec..
:peated~gl.hel~.;:that
                   the .qo@.ss:io.ners:l
                                      c.ourt.
                                            is a court
 of limited jurisdictionand has only such powers as’are
 conferredupon it, either by express terms or by neces-
      Hon. R. E. Schneider,Jr., page 2   (v-1494)
62G

       sary impllcatlon,by the:Constltutlon~andstatutes of
       this State. Chlldress County v. State, 127'Tex. 343,
       92 S.W.2d 1011 (1936);Von Rosenbergv. Lovett, 173
      .S.W. 508 (Tex. Civ. App. 1915             . Koper v.
      Hall, 280 s.w.289 (Tex. Civ. iprg2gy;'A$t. 2351,
      VrcrS.
                 Article 6078, V.C.S., authorizesthe commis-
      sloners'.courtto ezpend money for .lmprovlng 'iind
                                                       operat-
      ing a Park which Is being operated by the!State Parks
      Board. . It provides in part as follows:
                 ."Each'CommlssionersCourt is authorized
           %o levy-and collect a tax not to exceed five
           .(5) .cetits'oti
                         each one hundred-dollarsasses-
           sed valuation of the county for the purchase
           and Improvementof,lands for .tise.aa county
           pa&s.;-:No such tax Shall be ltiviedand col-
            lected until the propositionis submitted to
           and ratified by the property taxpaying. voters
           .of thb'county'ata general or speclal~election
           caXled,:for that puppose, provld&d,.~&two- -'
            thirds:-majorityof the propertytaxpaylne;.
           voterti of such county, at an electioriheld~.for
           such purpose shall determineln,favor of said
            tax. ;~~. .~.
                !~Saction'2.All parks acqu$red:by'aG
           thorit$tif'thisAct ~.+iall.beunder‘the-coritfiol
           and management of .thecbuntg iicqulring-the:
          'same,,provided~that the CommissionersCourt
           may by ,,agreement
                            with the StiateParks Board
           thin the land :over.tia
                                 the State Park&Boa?d
          'to be .operatedEisa public park; the expenses
           of the Improvementand operatlofi.of-such~park
           to~be,pald by the c‘ountgand/ol(,coopez?ative‘
          ~Federal-.agenciesaccordingto the agreement
           to be.made between such'countyand the.S$ate
           Parks .Board:"
                It is .ouropinion-thatSection 2 of this act
      contemplatesthe expenditureof coizntyfunds on parks
      which are owned by the countiesbut which have been turned
      over‘to~theState .ParksBoard to be~operatedby it. The
      .statutedoes not-authorizea ~countyto .transferownership
      to the State Parks B.oard,nor does It authotiisee,county
      to expend county monies on parks which 8re ?wned,by the'
      Boara, hitmerely authorizestransfeFof pqssesslon to
      the Board 'andpermits the,courityto prov'ide
                                                 :~ftidti,jfoti.
Hon:R. E. Schnelder,~-       3..
                    Jri,:,page


improvementand operationof the-parkivhlleit-.&s;
                                               In
the possession~of~theBoard?'
          Article '@Sl.e,
                        .V:C.S.,-'aiso.authorizes
                                                coun-
ties to.~levya~+axfor,the.lmprovement.,andoperation of
parks owned b.ythe counties.butoperated by the:..State.
Parks Roard..:.Y~Sec~tion.3
                        of this statutereads:.
          "All parks acquired by authority of this
     Act shall be under the control and management
     of,the city or c~ountyacquiring same or by the
     city :andLco.untyjointly,where'theyhave-
     acted Jointlyiinacquirings.ame,  ,provided.
     that the Commissioners1Court and.the.City
     Commlsslon or City.Councll.may, .byagreement,
     with the State Parks 'Board,turn the land over
     to.'theState Parks.Boardto begoperated.as~ a
    'publiccpark,:the expense of the:tmprovement
     and .operationof such~~~park'to
                                   be paid~by the
     aounty and/or'c&ty,according to::th~eagreement
     to begmade between such.munlc%palities Andythe
     State Parks.Boai?d~.
          "~A11counties and Incorporatedclties'are
    .authorfze,dto levjra,tax of not:'exceedlng:,five
     (5) 'cents:on~the,-Cne
                          Hundred ($1C0~00)~~Doll~s
     property;v+.u&+on to,create.afund,for $he ~
     improvementAndyoperationof such parks.
Here again, It is OX& opinion that the statute does not
authorize a county to,expend:ltsfunds for'the improve-
ment Andyoperatlon.ofa park which 'isowned by the,State.
Parks Board.
        .,
          We have been unable to find any statute which
would authorize a countyto'expend Its funds for the
improvementand operation of'a park which is owned by
the State of Texas or by the State Parks Board. There-
fore, we agree with you that the Commissioners'Court'of
Live Oak County Is not authorizedto,levy and collect a
tax for the purpose of improvingand malntainlng~Tlps
State Park.
                     SUMMARY
          Commissioners'courts may not levy and
     collect taxes for the purpose of'improving
     and maintainingparks which are owned by the
Hon. R. E. Schneider, Jr., page 4


    State of.Texas or ,theState Parks Board. Ar-
    ticles 6078 and 6081.:e, V.C.S., authorizing
    counties to levy a tax for the Improvement
    and maintenanceof county-ownedparks which
    are being operated,by the State Parks Board
    under agreementsbetween the counties and
    the Board, does not apply to parks owned by
    the State or by the Board.
                                Yours very truly,
APPROVED:                         PRICE DANIEL
                                Attorney.General
J. C. Davis, Jr.
County..Affalr,s
               Division
.ery g. Wall.
RevIewIngAssIstant
Charles D. Mathews
First Assistant

BA:am